Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Reasons for Allowance
Claims 1-4, 6-17 and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor suggests a system for magnetic resonance imaging comprising at least one processor, wherein the processor performs executable instruction including “determining phase difference data between each group of the plurality of groups of imaging data and the reference imaging data” as stated in the claim in association with the remaining claim features. The applied reference (Nickel) includes obtaining a group to be a reference image data, however, the group is obtained without applying diffusion sequence. 
As to claims 2-4, and 6-12, these claims are allowed because each of these claims, either directly or indirectly, from the allowed independent claim 1.
As to Independent claims 13 and 17, these claims are allowed because each of these claims contains subject matter found in claim 1 for which independent claim 1 is found to be allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852